DETAILED ACTION   
Claim Objections
1. 	Claim 6 is objected to because of the following informalities: 
In claim 6, line 2, “the first drain region the first semiconductor” should be changed to “the first drain region of the first semiconductor”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 – 4, 7, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (10263211).
With regard to claim 1, Byun et al. disclose a display apparatus (for example, see fig. 2) comprising:
a substrate (100); a buffer layer (125) on the substrate (100);
a first thin film transistor facing the substrate (100) with the buffer layer (125) therebetween, the first thin film transistor comprising: a first semiconductor layer (126) comprising an oxide semiconductor material (for example, column 5, lines 53 – 55), a first channel region (referred to as “126A” by examiner’s annotation shown in fig. 2 below), a first source region (referred to as “126C” by examiner’s annotation shown in fig. 2 below) and a first drain region (referred to as “126B” by examiner’s annotation shown in fig. 2 below), and a first 
a conductive pattern (a pattern 112, made of metal material, functioning as a conductive pattern) which is facing the first semiconductor layer (126) with the buffer layer (125) therebetween and connected to the first semiconductor layer (126);
a first contact hole (CH3) in the buffer layer (125) and exposing the conductive pattern (112) to outside the buffer layer (125); and
a display element (180, 210, 220) which is electrically connected to the first thin film transistor and emits light, wherein the first source region (126C) of the first semiconductor layer (126) extends through the first contact hole (CH3) the buffer layer (125), to contact the conductive pattern (112) and connect the first semiconductor layer (126) to the conductive pattern (112).

    PNG
    media_image1.png
    654
    849
    media_image1.png
    Greyscale


With regard to claim 2, Byun et al. disclose the conductive pattern (112) faces the first channel region (126A) with the buffer layer (125) therebetween.
With regard to claim 3, Byun et al. disclose an insulating layer (140) facing the first semiconductor layer (126) with the first gate electrode (130) therebetween, and a second contact hole (CH1) in the insulating layer (140), exposing the first semiconductor layer (126) to outside the insulating layer (140), wherein the display element (180, 210, 220) is connected to the first semiconductor layer (126) of the first thin film transistor, at the second contact hole (CH1).
With regard to claim 4, Byun et al. disclose a gate insulating pattern (127) between the first semiconductor layer (126) and the first gate electrode (130), the gate insulating pattern (127) 
With regard to claim 7, Byun et al. disclose the conductive pattern (112) has a discrete shape (discrete pattern 112) in a direction along the substrate (100).
With regard to claim 11, Byun et al. disclose a gate insulating pattern (127) between the first semiconductor layer (126) and the first gate electrode (130), the gate insulating pattern (127) including side surfaces, wherein the first source region (126C) and the first drain region (126B) of the first semiconductor layer (126) extend further than the side surfaces of the gate insulating pattern (127).
With regard to claim 12, Byun et al. disclose the first gate electrode (130) including side surfaces, wherein the side surfaces of the gate insulating pattern (127) and the side surfaces of the first gate electrode (130) are coplanar with each other.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5, 6, 8, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Byun et al. (10263211) in view of HUANG (2016/0370621).
With regard to claim 5, Byun et al. do not clearly disclose the first semiconductor layer comprises an N-type semiconductor.
However, HUANG disclose the first semiconductor layer comprises an N-type semiconductor. (the first semiconductor island is a NPN-type semiconductor including N-type semiconductor; for example [0058]).

    PNG
    media_image2.png
    394
    786
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Byun et al.’s device to include the first semiconductor layer comprises an N-type semiconductor as taught by HUANG in order to improve the thin-film transistors and achieving better display quality for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 6, Byun et al. disclose the display element (180, 210, 220) is indirectly connected (via the layer 126) to the first drain region (126B) of the first semiconductor 

With regard to claim 8, Byun et al. do not clearly disclose a second thin film transistor comprising: a second semiconductor layer in a same layer as the first semiconductor layer, and a second gate electrode facing the buffer layer with the second semiconductor layer therebetween, a data line in a same layer as the conductive pattern and connected to the second semiconductor layer, and a third contact hole in the buffer layer and exposing the data line to outside the buffer layer, wherein the second semiconductor layer extends through the third contact hole in the buffer layer, to contact the data line and connect the second semiconductor layer to the data line.
However, HUANG discloses a second thin film transistor comprising: a second semiconductor layer (referred to as “304B” by examiner’s annotation shown in fig. below) in a same layer (304) as the first semiconductor layer (referred to as “304A” by examiner’s annotation shown in fig. below), and a second gate electrode (referred to as “306B” by examiner’s annotation shown in fig. below) facing the buffer layer (303) with the second semiconductor layer (304B) therebetween, a data line (referred to as “302B” by examiner’s annotation shown in fig. below; wherein the layer 302B electrically connected to source/drain functioning as the data line. Although the applicant uses terms different to those of HUANG to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit 

    PNG
    media_image2.png
    394
    786
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Byun et al.’s device to include a second thin film transistor comprising: a second semiconductor layer in a same layer as the first semiconductor layer, and a second gate electrode facing the buffer layer with the second semiconductor layer therebetween, a data line in a same layer as the conductive pattern and connected to the second semiconductor layer, and a third contact hole in the buffer layer and exposing the data line to outside the buffer layer, wherein the second semiconductor layer extends through the third contact 
With regard to claim 13, HUANG disclose the second semiconductor layer (304B) comprises a second channel region (referred to as “304B1” by examiner’s annotation shown in fig. below), a second source region (referred to as “304B2” by examiner’s annotation shown in fig. below) and a second drain region (referred to as “304B3” by examiner’s annotation shown in fig. below), and the second source region (304B2) extends through the third contact hole (TH3) in the buffer layer (303), to contact the data line (302B) and connect the second semiconductor layer (304B) to the data line (302B).
With regard to claim 14, HUANG disclose the second semiconductor layer comprises an N-type semiconductor. (the second semiconductor island is a PNP-type semiconductor including N-type semiconductor; for example [0058]).
With regard to claim 15, HUANG disclose the second source region (304B2) of the second semiconductor layer (304B) extends through (partially through in the top view) the third contact hole (TH3) in the buffer layer (TH3), to contact the data line (302B) and connect the second semiconductor layer (304B) to the data line (302B).

With regard to claim 16, HUANG disclose the first thin film transistor and the second thin film transistor are connected to each other (for example, see paragraph [0065]), and the first gate electrode (referred to as “306A” by examiner’s annotation shown in fig. below) extends (extending portion 306A1 as indicated below) from the first thin film transistor to indirectly .

    PNG
    media_image3.png
    430
    821
    media_image3.png
    Greyscale



6.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Byun et al. (10263211) in view of HUANG (2016/0370621) and further in view of Lee et al. (2017/0338252).
With regard to claims 9, 10, Byun et al. and Huang et al. do not clearly disclose the first thin film transistor comprises a driving thin film transistor, and the second thin film transistor comprises a switching thin film transistor; wherein the second semiconductor layer includes an oxide semiconductor material.
However, Lee et al. disclose the first thin film transistor (the transistor having the semiconductor layer 13b) is a driving thin film transistor, and the second thin film transistor (the 

    PNG
    media_image4.png
    521
    816
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Byun et al. and Huang et al.’s device to include the first thin film transistor comprises a driving thin film transistor, and the second thin film transistor comprises a switching thin film transistor; wherein the second semiconductor layer includes an oxide semiconductor material as taught by Lee et al. in order to  improve display devices for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
7.	Claims 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 17 – 20 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the electrode pattern connects the first thin film transistor and the second thin film transistor to each other, at the first gate electrode and the second drain region, respectively as recited in claim 17.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TAN N TRAN/
Primary Examiner, Art Unit 2826